OFFICE OF THE AT&RI&Y            GENERAL OF TEXAS
                           AUSTIN




 Mr. W. H. Cousins, Gemeta&
.Texas Board of Pharmaoy        _.
 912 Iusuranoe Building .
 Dallas,  Texas  :’
Dear Sir:   ,,



                                           i the Medical
                                         ealing with the
                                         a&i09 aad.oon-




                             of this opinion we must
                            rem06 to that part or
                           8 present Session of the


                      aw shall be so construed as
                     persons other than register-
      ed pharmacists of this state not pretend-
      ing to be physicians      to offer for sale
      on the streets     or other public places
      contraceptives,     prophylactics  or resediss
      which they recoxxend ror the cure of
      disease.”
            The aboveportion  of House Bill No. 148
 is a part of the wMedlcal Practice   Act" and the
 laws of the state relating   to the practice of n&L-
 tine placea~upon the Board of Medical Examiners
                           _.
xr. W. H. Cousins, April 13, 1939, page 2


the burden of enforcing the same. There Is no
question but that.It Is the duty of thestate Board
oP.Medlcsl TzZaminersto enrorce this law, for the
reason that a person would be &questionably In
violation of the law.I'elatiugto the practice or
medicine, as the praotice of medloiqe is defined
by the statutes'of this state.
          There is a 01088 Question as to whether
or mt‘a violationbt-this Aot~umld be an oi-
fanse ror the lllegal'praotioeot pharmaoy, but
to so hold would have the effect or putting a
personchargealnaalble&qardy.. 1tha43often
beem heldbyour.oo~8.thatapersonoannotbe
woe   tgded and aonvlatea~forthe same overt aot.
          we are,.therai.ore,of $.heoplnioi'that
the dntv of enforoing the &fedloal~Praotioe.Aot.
as the.-&me relates to the sale oi prophylaatiks
aniloontraaeptives,rests with the-State Board of
Medid   'gramineb.
                             Yours-very truly
                                           .
                        ATTORNEYGENERALOFTEIAS




RHC:=b            H. Q. B.